              Case 2:19-cv-01285-TSZ Document 68 Filed 01/06/21 Page 1 of 2




 1

 2

 3

 4

 5                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    UNITED STATES OF AMERICA,
                                                          Case No. 2:19-cv-01285-TSZ
 8                              Plaintiff,

 9               v.
                                                          DEFAULT JUDGMENT AGAINST
10    WILLIAM A. TACKER, JR.; JAMI L.                     (1) AMERICAN GENERAL FINANCIAL
      TACKER; AMERICAN GENERAL                            SERVICES, INC.; (2) PORTFOLIO
                                                          RECOVERY ASSOCIATES, LLC; (3)
11    FINANCIAL SERVICES, INC.; PORTFOLIO                 EQUABLE ASCENT FINANCIAL, LLC;
      RECOVERY ASSOCIATES, LLC;                           (4) CACH, LLC; (5) MIDLAND FUNDING,
12    ACCOUNTS RECEIVABLE, INC.; EQUABLE                  LLC; (6) BENEFICIAL WASHINGTON,
      ASCENT FINANCIAL, LLC; CACH, LLC;                   INC.; (7) BANK OF AMERICA, N.A.; and
13    MIDLAND FUNDING, LLC; BENEFICIAL                    (8) STATE OF WASHINGTON
      WASHINGTON, INC.; BANK OF AMERICA,
14    N.A.; THE BANK OF NEW YORK MELLON
      AS TRUSTEE FOR CWABS, INC. ASSET-
15    BACKED CERTIFICATES, SERIES 2007-2;
      STATE OF WASHINGTON; and KING
16    COUNTY,

17
                                Defendants.
18

19          The United States of America’s motion for default judgment, docket no. 67, is

20   GRANTED, and default judgment is entered against: (1) American General Financial Services,

21   Inc.; (2) Portfolio Recovery Associates, LLC; (3) Equable Ascent Financial, LLC; (4) CACH,

22   LLC; (5) Midland Funding, LLC; (6) Beneficial Washington, Inc.; (7) Bank of America, N.A.;

23   and (8) the State of Washington (collectively, “the Defaulting Defendants”). It is hereby

                                              1
               Case 2:19-cv-01285-TSZ Document 68 Filed 01/06/21 Page 2 of 2




 1   ORDERED and ADJUDGED that none of the Defaulting Defendants have any interest in the

 2   Subject Property, commonly referred to as 15303 216th Ave. NE, Woodinville, WA 98077, and

 3   legally described as:

 4                      Lot 4, King County Short Plat No. 277080, Recorded Under
                        Recording No. 7706151091, in King County, Washington.
 5                      Parcel No. 162606-9134-06.

 6          See Am. Compl. at ¶ 19 (docket. no. 32).

 7          The Clerk is DIRECTED to send a copy of this Default Judgment to all counsel of record

 8   and to CLOSE this case.

 9          IT IS SO ORDERED.

10          Dated this 6th day of January, 2021.

11

12
                                                       A
                                                       Thomas S. Zilly
13                                                     United States District Judge

14
     Respectfully presented by:
15
     RICHARD E. ZUCKERMAN
16   Principal Deputy Assistant Attorney General

17   /s/Rika Valdman
     Rika Valdman
18   Isaac M. Hoenig
     Trial Attorneys, Tax Division
19   U.S. Department of Justice
     P.O. Box 683
20   Washington, D.C. 20044-0683
     Telephone:     202-514-6056 (Valdman)
21                  202-307-5968 (Hoenig)
     Fax: 202-307-0054
22   rika.valdman@usdoj.gov
     issac.m.hoenig@usdoj.gov
23   Attorneys for the United States of America


                                             2
